Case 1:21-mj-00395-GMH Document 1-1 Filed 04/22/21 Page 1 of 6

CVB Locaton Coda

ENV.78

Officer No

 

United States District Court
Violation Notice

Violation Number Officer Name (Print)
705084) STAINES S25a4

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Offense Charged geCFR GUSC pState Code
32 CFR 23y 1744)

A> $30

D

 

 

 

 

 

 

Oate and Time of Offense {mmiddtyyyy)

 

LV80S6Z

04% fv1/ 91

Place of Offense

 

METRO ACCESS

Offense Description Factual Basis for Charge

Road

HAZMAT ..

Drsagcaro Autnortzéd
Road STEn
DEFENDANT INFORMATION ffProne:( 3) GFF - 33957

x

First Name M!

MONZCA NW.

 

Last Name

HAGANS

Street Address

169 CARAWAY Road APt-

City State Zig Coda

RersreAsroway [MD | 2\\36

Orivers Liconse No COL G/OL State | Social Security No
Eyes

- pALHTA | MD
PCAdut © Juvenita| Sex Male R'Female Bik BR

VEHICLE [MN 1 GC4Y me T¥LF 126230

Tag No Slate

None NIA

A 4 IF BOX A iS CHECKED, YOU
MUST APPEAR IN COURT see
INSTRUCTIONS (on bock of yoRow copy} OR

SEE INSTI

 

 

 

'
i :

Date of Girth (mimiddfyyyy)

 

 

 

 

7

 

 

 

Haight

"4

 

 

 

 

“es”

CMY =

 

 

 

 

 

 

iF BOX 8 IS CHECKED, YOU iT
AMOUNT INDICATED/SELOW

EAR IN COUR

TIONS (on ba: yotlow copy)

$ ffaiture Amount
+ $30 Processing Fee

PAY THIS AMOUNT — Total CollateraNQue

YOUR COURT DATE

(if na caurt appearance date is shown, you will be notified of your appearance dats by mall )
Coun Address Date (mnuddlyyyy)

OFf 19 [2014

Tame (hh mm)

 

 

 

Uniied States istrict Coun
401 Courthouse Square
Alexandria. VA 22314

+ 703-299-2100

- 050d

My signature signifies that | have received a copy of this violation aolica I 1s not an adnussion of guilt
| promise to appear for the hearing at the time and placa instructed or pay the total collaters! due

REFusAL

Original - CVB Copy

 

X Dofendant Signature
(Rev. 09/2015}

™

vi rs Mako/Madel PASS a [Color
at CEu/stesamy BLACK

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

| state thaton S#PréeSle 7,20 19 while exercising my duties as a
law enforcement officer in the _EasteRa _ Districtof vsagsvea

OM SEPTF aber 7, 2014 AT Affhoxyrmariiy 2423

 

 

OAR 4 Ad wAgus RESSRY ATTY
OFF TZ STA s (itor 2 vEO A tge

' Preotc-ue wu wwe 2

qe Oty 61k

eA0 PAST f “Ou wer guree *
SIGS AT S9*tn F40s STAGET Awan Souty |
Botoky Rusd, TF Tesrraté£o A TRACE. Sz0p AMP
TOtawtt af tu Mowts A

By want Awn Pare ct Per bo8 .g¢/2u/s¢7

 

 

 

 

 

 

The foregoing statement is based upon:
if my personal observalion my personal investigation
information supplied to me from my fellow officer's observation
other (axplain above)
| declare under penalty of perjury that the information which | have sat forth above and on
the faca of this violation nolice is true and correct to the best of my knowedge

Executed on: 0:4 fo7/ 2044
Date (mmiddiyyyy) Officer's Signature
Probable cause has been stated for the issuance of a warrant.

Executed on:

 

Date (mmvdd/yyyy)} U.S. Magistrate Judge

HAZMAT = Hazardous material involved in inadent, PASS = 9 or more passenger veticle
COL = Commercial drivers license, CMV > Commercial vehicle iyvoived in incident

’
Case 1:21-mj-00395-GMH Document 1-1 Filed 04/22/21 Page 2 of 6

 

United States District Court

GVB Location Code S

 

 

 

 

 

 

 

 

 

Violation Notice Ev43

Viatation Number Officer Neme (Print) Officar No
7950842 STAINES $2524 ~
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION go
Date and Time of Offense (mmddyy) | Offense Charged gxCFR “USC gyStateCode | C7)
32 CER 2.14) ©
049 fo1) 20 1a42 - KO

Placa of Offanse
MEBIRo ASSESS Roan

Offansa Description Factual Basts for Charge HAZMAT ix

PRonterreo U-TurN

 

DEFENDANT INFORMATION [Pore ( Yu3 1 gs3 - 31457

 

 

 

 

 

STATEMENT OF PROBABLE CAUSE
. (For issuance of an arrest warrant or summons)

| state that on S€eremege 3 ,20_!4__ while exercising my duties as a
law enforcement officer inthe _&asseaw  Districtof_yvaactusa

 

ou? Ftuc a eo AK,
2 BTEG U-zutas OG « Ltwk
OW 7HG mBits Acchss Bean, © Ftezrtarhs A
Ss ats Iv Movr.2

MM. Hacant, By wane ano Osré ce Brery
Loe [26/147 i).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last Name First Nama MI
WA GANS MONnEcA NM.
Strost Address
}0oq CARAWAY Roan apr. & ;
City State Zip Code Date of Birth (mmiddfyyyy) !
RéssreRsTown |Mp | 2uUsb ;
Drivers License No COLCTOL State | Social Security No
H2s609¢22472, Mo wager
Height Tweight
@XAdua_O Juventia| Sex O Male A Fema Bi “Bs 3 ‘$" ly Ie
VEHICLE] Jecuyme IBLF 124 230 cMvo
Tag No State Year [Make/Model PASS 0 [Color
Now é lh 4 CyGv fereatey Brace

 

 

 

 

A PIF BOX A IS CHECKED, YOU iF BOX B (S CHECKED, YO

MUST APPEAR IN COURT. sce}
INSTRUCTIONS (on back of yelow copy)

   

 

 

 

 

 

$
PAY THIS AMOUNT — TX Total Collateral Que”
YOUR COURT DATE
{ino court appearance date is shown, you will ba nolified of your eppesrance date by mail}
Court Address Unutad States Uistnct Court Date hala
401 Courthouse Sq
Alexandria, VA 22314, 04, = 2015
703-289-2100 Teme {fth mm
940°9

 

 

My signature signifies thal | have received a copy of this violalion notice {tts not an admission of guilt
| promise 'o appear for the heating al the lime and place instructed or pay the tote! collateral due

REFUSAL

Original - CVB Copy

XK Dafendant Sig
(Rev 09/2015)

 

 

 

 

 

 

 

The foragoing statement is based upon:
O<¢ my personal observation my personal investigation
information supplied to me from my feltow officer's observation
other (explain above)

\ daclare under penalty of perjury thal the information which | have sot forih above and on
the face of this violalion notice is true and correct to the beat of my knowledge

Executed on: 04/¢7/Jui5 2. See

Date (mm/ddiyyyy) Officer's Signature “

Probable cause has been stated for the issuance of a warrant.

Executed on:

 

Oate (mm/dd/yyyy) U.S. Magistrate Judge

HAZMAT = Hazardous matorial Involved In incident, PASS = 9 or more passenger vehicle,
COL = Commercial drivers ticenso, CMV = Commercial vahicie invetved In Incident
Case 1:21-mj-00395-GMH Document 1-1 Filed 04/22/21 Page 3 of 6

 

United States District Court “Seo Q
Violation Notice Ev 73

Vielatlon Number Officer No

7950843

 

 

 

Officer Name (Print)

 

STAtwES $2924
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

~
{OD
Ct
Date and Time of Offense (mmddyy) | Offense Charged OCFR OUSC Oo StaleCode | C7)
oo
ts
ly

 

 

32 CFR 234.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATEMENT OF PROBABLE CAUSE
(For Issuance of an arrest warrant or summons)

Istate thaton Ssereagee 7 .20 1% _ while exercising my duties as a
law enforcement officerinthe _ Zasti@ew  Districtof_ VzRezw24

Ow SEPICM Pe 7, 20.4 AT APfla.FeAtTfir 0443

5 Berek as TH, £ sBevatov TF

ns “9 S2vt0 Bcae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05 [07 Joa1G, fo42 ChEsReLET Prcek.ur Feuce BEaRIue we RSersTRartus
Place of Offense MAKE A PhouiBsreo U-Ttw Awe REvosID Pre
METRO ACCESS Road TUR BGioce Fence Alovg tye ETRe AGL Reso
Otfense Oescription Factual Basis for Charge HAZMAT O Tk Fesn2® 6) Damacen Faow Hs SrRaKn¢e,
DT Twirsatia A TRAGER grot Aawo Log ntGSEeo
DAmaAGE Jo GOUBRN MENT THE PewSh, Meovzca yw. Necgus , By mwhes
PRoPéatTy Ans Oar 0€ Boar Cocfiv fis74\
DEFENDANT INFORMATION ff Phone (443 2 683 - 3445
Last Name Firsi Name Mi
HA Gans MonicA W.
Street Addrass
104_CAnAWAY ROAD APT Bi
City " {State Zip Coda Date of Birth (mmiddiyyyy)
REerstgesTowN mod | 2136 -
Orivers License No. COLQ]OL State | Secia! Security No
R2s2G604 622472 Mp .
GLAdut 0 Juvenie| Sex OMale pK Female Bik "Be } ‘ely “les?
VEHICLE JY" 1 CuYmE DFE EINE ZIO cus -
Tag No Stato Yasr | Meke/Mods! PASS 0 [Color ~
Nowe w1A 149 |cusu/szusespol 8thce

 

 

 

 

iF BOK & IS CHECKED, YOU

A Q'IF BOX A IS CHECKED, YOU
Y AMOUNT INDICATED,

MUST APPEAR IN COURT sce
INSTRUCTIONS (cn back of yellow copy)

     
   

 

 

 

PAY THIS AMOUNT — Total Collateral Dds
YOUR COURT DATE
(if no court appaarance date Is shown, you will bo nolified of your appearance data by mai! )

Court Address United States Listnet coun Dato (mmiddiyyyy)
401 Courthouse Square 09/149 20) qT.
Alexandria, VA 22314

703-299-2109 Tima (Kh mm)
ot 0400

 

 

My signature signifies thal | have received a copy of this violation nolica It is nol en admission of guilt
{ promise to appear far the hearing at the time and place instructed or pay the total collateral due

REFusA)

Original - CVB Copy

X Defendant Signature

(Rev 09/2015)

The foragoing statement is based upon:
&X my personal observation my personal investigation
information supptied to me from my fellow officer's observation
other {explain above)
\ declare under panalty of perjury that the information which | have sat arth sbove and on
the face of this violation notice is true and correct to the best of my knowledge

 

Executed on: O4 fo 1f2ery ce GE
Date (mmiddfyyyy) Officer's Signature

Probable cause has been stated for the issuance of a warrant

Executed on:

 

Date (mmidd/yyyy) U.S. Magistrate Judge

HAZMAT * Hezerdous matazial involved in incident, PASS = 9 or more passenger veticia,
COL =C lal drivers th , CMV =C Jal vehicle involved tn incid:

‘
Case 1:21-mj-00395-GMH Document 1-1 Filed 04/22/21 Page 4 of 6

United States District Court

 

CVB Lacation Cada D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Violation Notice Ev 73 I state that on Se7eatte 7,20 5 while exercising my duties as a
“59 Number ; Officar Nome (Print) Officer No law enforcement officer inthe EAsreey _Districtof vrRregrwed _
ee STAtwEs S2gny ~~ On SEPtEmsge 7, 20'S AT APPoxtesthy 2922 Ifouas
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION | & QiH206 on Cot (kKuiAlod Reeeustanu F, OFFER
Date and Time of Offense (mmediyyy) | Cffensa Charged JXCFR CUSC oO Stale Code baa ST oF),
Co -\ “ oe _ Add
0% /orfaoi, _ioxa | 32 CER 234.57 Zyyiy |
OA f0: 4 Eye a ‘ a Tama
Contther wer THE DRtvER masz A Ad, HBGAwS
M Figo AKLESs ROAD Zz, WE, mM «
Offense Description Factual Basis for Chargo HAZMAT a 18 1 . &
Glagy EYES, FERGEuyT Com C153) PERF amss
DaTusug UMDER SHE TwFuuGacs Sra 2 3, fi
oF Dau
Dawgs Test oui UatawS. Uegus Pkeconnso
DEFENDANT INFORMATION Phere ( Hu) 653 Wwe z ow 2.
Last Name First Name MI AS WEL ay FHE VERB 46 GAZE wrasagnus
HtAcaws Moyica i. Test.
Street Address
]04_ CARRWay Repo r. Bt _
City Stale | zip Coda Date of Binh (mnudalyyyy) ~~
Rersrenstuy | Mp _| 21136 . j
Orivers License No COLG{OL State | Sacial Security No .
252. 60g G2a472 “bd
BAdut © Juvenile] Sex Cale Female Bik Bes ‘4 "er" ~~
VEHICLE |" (6 C4 y me 9g LF 126 230 owes -—
Tag No State Year J Make/Model PASS 5 [Color
Nows via 14 lex py [srs oc) 824 cK The foregoing statement is based upon:

 

 

 

 

A B&F BOX A IS CHECKED, You

MUST APPEAR IN COURT. see
INSTRUCTIONS {on back of yollow copy)

IF BOX B IS CHECKED, YOU
AMOUNT INDICATED

         
  
 

PAY THIS AMOUNT —
YOUR COURT DATE |

(ino court appearence data lg shawn, you will ba notified of your sppaaranca date by mail }

 

 

Court Add
ress United diates Listrict Court Date (mavddiyyyy)
1 Courthouse Square 4
Neatedri. VA 22314 ; Zot 4
763-299-2100 Time (Hf
° 0400

 

 

My signature signifias that | have recaived a copy of this violation notice ils nolan admission of guilt
J promise to appear for the hoaring ot the time and place instructed or pay the total collateral due

RE FusAL

Original - CVB Copy

X Dat Si

(Rev 09/2015)

my personal observation my personal investigation
OX_ Information suppifed to me from my fellow officer's observation
other (explain above)

(declare under penaity of perjury that the information which | have sel forth above and on
the face of this viclation notice Is true and correct to the best of my knowledge

Executed on: 04 fo1/ 2 A <= So

Date (mmiddiyyyy) Officer's Signature _

Probable cause has been stated for the issuance of a warrant.

Executed on:

 

Date (mmidd/yyyy) U.S. Magistrate Judge

HAZMAT = Hazardous material involved in incident, PASS = 9 or more passenger vahicile,
COL = Commercial drivers liconse, CMV = Commercial vehicie involved tn incident
Case 1:21-mj-00395-GMH Document 1-1 Filed 04/22/21 Page 5 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

United States District Court CYB Location Code (For eewante of an arreet warant or cunmons)
Violation Notice Ev7s
Volsiion Wane? Olicar Nama (ring Sita Ne Istate thaton SePiempse 7, 20_14% _ while exercising my duties as 2
7950845 . law enforcement officerinthe _ #ASTEaas_Districtof _ vt Rezwr4
STAIN és S2924 a mé oy: bust vo
a SIO ae nese sn tee tna
32 CER 234.1708) oo Ofer:€e Status. > has Cow, 6 a FRAG.
04/07 /a0i5 v42,_ | ya Yb .2- 300 ta STU! oy @ Biack Chouiyrsy Peek -we Tou, Kw zryw
Placa of Offense Aw PE 6stePtpy FOR Aw rmtistsa U-Tuhws 9
MErRu AdcesS Road THR ern AeCest ReAm. ZF  Leeuttes Ko The

 

 

Oifense Description Factual Basis for Charge HAIMAT o Dewan  mewsca (V HAcaad, BY HER Wan sun
&é at Bser, o D . PE riPto
OPERATEUG Ov A REUakED OPS tAizuve C8 eRe AOpen batau: D

LICENSE ftetnta Or Of pneueana (H-982- 605. 622. 74)

DEFENDANT INFORMATION Prone ( 3 G53 Per as BEV Jes oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last Neme First Name MI
HA Gans Mensch wv.
Street Address a
109 caRawAy Rom» ger. 8B)
City Stato Zip Cade Date of Suth (mevddlyyyy}
RETSTERS Town ub | 236 ,
Orivare Licanse No. COLO} OL State | Social Security Na ce
Har2. aya Mp
PKAdut 0 suveniia| Sex O Mole gp Femala Bl BLK. "B Ro ry _| wet
VEHICLE VIN 1 GCu Yme7 SLE 126236 CMV o
Tag Na State Year |MakeiModel PASS xn {Color ee
ilugrAd
None M A Mi Cog foi ° Brace The foregoing statement is based upon:

 

 

 

 

¢
( IF BOX 6 IS CHECKED, YOU Mi
PAY AMOUNT INOICATED
OR APPEAR IN COURT

A X IF BOX A IS CHECKED, YOU

MUST APPEAR IN COURT sce
INSTRUCTIONS (on back af yoRow copy)

       

OW wX my personal observation my personal investigation
information supplied to me from my fellow officers observation
other (explain above)
| declare under penalty of perjury that the information which { have set forth above and on
the face of this violation notice ts true and correct on the best of my knowledge.
PAY THIS AMOUNT —* 2 )
YOUR COURT DATE + Exeouted on: —Cifar Laois Officer's ZS

(Wf no court appearance date Is shown, you wil be notified of your appsarance date by mail ) i

Court Address Date (mrrvddfyyyy)
{untied dtates Listrict Court Probable cause has heen slated for the issuance of a warrant.

401 Courthouse Square
Alexandria, VA 22314 el ,
703-299-2100 Tena i 15 [20/9

 

 

 

Executed on:

 

 

 

 

 

 

met 0400 Date (mmiddiyyyy) —_‘U.S. Magistrate Judge
My signature signifies that | have received a copy of this victation notice ILis not an admission of guilt
| promise to appear fof the hearing al the tme and place instructed or pay the {otal collateral due HAZMAT = Hazardaus material involvad In mcidant, PASS = 9 or more passenger vohice;
coL=c¢ i drivers {i CMV = C ! vehicte involved tn incidant
X Datendant Sig REFusas ’

 

(Rev 09/2015} Original - CVB Copy

-
Case 1:21-mj-00395-GMH Document 1-1 Filed 04/22/21 Page 6 of 6

United States District Court

Violation Notice

CVB Location Code

 

&

Ev7 .

 

 

 

Violation Number

7950846 |

Officor Name (Print)

STAINES

Officar No

 

$2924

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

Date and Time of Offansa (mmAddiyyyy)

32 CFR

 

09 ]/¢1/2016 lotr

Offense Charged CFR Oo USC apState Code

VA_¥G.2- Jody

FY19 GS

9780562

 

Place of Offensa

MEethe Axcess Roan

Offense Oescrintion Factuat Basis for Charge

 

HAZMAT O

DRIvsue WzTHouT WE AR EME
SEAT RElr
DEFENDANT INFORMATION § Phone: ( hia G83 - Byss

 

 

Last Name

HA GANS

Firsl Nama

MonrcA

Mi.
KV.

 

 

Street Address

109 CnRkaway Roa

Aer. Bi

 

City State

Zip Code

Alize

Oate of Birth (mmidd/yyyy)

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

I state thaton S¢ecemtte 7 ,20_3% while exercising my duties as a
law enforcement officar inthe _ © Astéau District of _Vaegawsa

OW SF ei€m BFA 7, 2ai4 AT AftPoxemarkiy 0422 Hous
bs f Rd SEY ov TF ¢

$ a 2 2 wEVRoOW8 Ptck-ul
Tevet Ow ay. “ . Detve

LA Me Star Beir on, F tetytaies  mAeFic _
SR awn Cobsttense THE ORrvht, nuva
JHACGAWS, GY WES wamk Aca Piciw _

—COGf2 4/1425) «
a

LAS, &

 

 

 

 

 

 

 

 

 

 

 

 

RErSTERSTo NW (MD

Drivers License Na COL OTOL State

W252 609622 47a MO

 

 

Social Security No

 

 

 

 

 

AAout OG Juvenito} Sex O Male Z{ Female

Hal
Buc

Weanght

Les

 

 

 

Bro 7y

 

 

VEHICLE

 

WW) &CUYME 296

CMV u

126 230

 

Tag No State Year

Nove jo 154

 

Make/Model PASS 0 {Calor

Cusy krvcrag| Bid ct

 

 

 

A (AIF BOX A IS CHECKED, YOU) B
MUST APPEAR IN COURT. SEE
INSTRUCTIONS {on ba. & of yallaw copy}

 

 
   

IF BOX B IS CHECKED, YOU MUST.
Y AMOUNT INDICATEO

 

 

PAY THIS AMOUNT -+ e
YOUR COURT DATE
(line court appearence date is shown, you will be nolified of your appearence date by mail } i
Caurt Add United states istrict Court Date (mmiddiyyyy) '
401 Courthouse Square .
Alexandria, VA 22314 O4 iy [2644
703-299-2100 Time (ih mm)
OGu0

 

 

p is violats It is not an admission of guilt
Tanature signifies that { have received 8 copy of this violation notice
aie 0 appaat for the hearing at the time and place iastricted or pay tho tolat collateral due

REFUSAL

X Defandant Sig
(Rev 08/2015)

°

Onginol - CVB Copy

 

 

 

The foregoing statement is based upon:

LC “my personal observation my personal investigation
information supplied to me from my fellow officer's observation
other (explain above)

(declare under penaity of perjury that the information which | have sat forth above and on
the face of this victalion notice is true and correct to the best of my knowledge.

Executed on: 4 /otL 2g 2
Daté (mmidd/yyyy) Officer?s Signature

Probable cause has been stated for the issuance of a warrant.

Executed on:

 

Date (mmidd/yyyy) U.S. Magistrate Judge

HAZMAT «= Hazardous maternal involvad'in incident, PASS = 9 or more passenger Vehicle;
cCOL=C ial drivers { CMV = ial vehicle Involved in incident
